Citation Nr: 0733498	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for bipolar disorder.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971, and July 1977 to September 1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Wichita, Kansas (hereinafter RO).  

The issue of entitlement to service connection for bipolar 
disorder addressed in the Remand portion of the decision 
below requires additional development and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy. 

2.  The occurrence of the veteran's claimed stressors has not 
been corroborated by supporting evidence.


CONCLUSION OF LAW

1.  Post-traumatic stress disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, prior to initial adjudication, letters 
dated in January and March 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, VA medical records 
have been obtained and there is no indication in the record 
that additional evidence relevant to the specific issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the issue resolved below, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
There are some disabilities, including psychoses, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304. 

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's service personnel records show that the veteran 
served in the Republic of Vietnam from April 1969 to April 
1970 as a helicopter and turbine engine repairman.  No 
decorations, medals, badges, or commendations confirming the 
veteran's participation in combat were indicated.


The record reflects multiple VA clinical records reflecting a 
diagnosis of PTSD, to include reports from treatment at a VA 
PTSD clinic.  The veteran has described several stressors 
from his service in Vietnam which he asserts has caused PTSD, 
to include witnessing a friend called "Shorty" killed by a 
50 caliber gun in May 1969; two helicopters that collided in 
1969 resulting in the deaths of four people; dealing with the 
death of his best friend, D.A.B., in an aircraft crash in 
Vietnam in 1970; and his cousin, D.S., being killed or 
missing in action in 1968 or 1969.  

The above information and additional stressors were submitted 
for verification by the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR).  In January 2005, the 
USASCRUR replied that the reports from the veteran's unit, 
190th Aviation Company, in Vietnam did not reflect a 
collision of the two helicopters in the area of the veteran's 
unit at the time described by him.  There were reports of 
some minor wounds incurred by members of the veteran's unit 
in May 1970, after the veteran left Vietnam, that were 
described as "not serious-Hospitalized," but no record 
lists any member of the veteran's unit as being killed in 
action during the time the veteran served with this unit.  
USASCRUR reported that there was no way to research the 
claimed death involving "Shorty;" the veteran did not 
provide specific information to verify whether a J.D. was 
killed in action in February 1968; an incident in which an 
individual detonated a 250 pound booby troop resulting in the 
death of 8 soldiers; or an attack of two platoons from his 
battalion at Chui Lai Base in October 1965.  With respect to 
the death of his cousin, D.S., USASCRUR reported that records 
revealed that this individual was merely wounded in action, 
due to an injury classified as "Not serious-Not 
Hospitalized," in January 1968.  As for D.A.B., there was no 
record of this individual being killed or wounded.  

As the official service department records do not show that 
the veteran engaged in combat, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  As such, while the record reflects 
several diagnoses of PTSD, including by VA examiners, linked 
to the veteran's claimed stressors, the issue for 
consideration is whether there is sufficient corroboration of 
the claimed stressors to warrant a grant of the veteran's 
claim.  "Just because a physician or other health 
professional accepted appellant's description of his 
[wartime] experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In short, the objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  As the veteran did not engage in 
combat with the enemy, a service stressor must be established 
by official service records or other credible supporting 
evidence.  However, the veteran's stressor statements have 
not been corroborated by USASCRUR or other credible 
supporting evidence.  Accordingly, the claim for service 
connection for PTSD must be denied. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 


REMAND

Although the rating decision dated in February 2004 and the 
statement of the case dated in April 2005 specifically noted 
that the veteran's service medical records from August 1968 
to June 1971 were reviewed, the service medical records from 
this period of active duty are not associated with the claims 
file.  

Accordingly, this issue is remanded for the following 
actions:

1.  The RO must associate the service 
medical records from the veteran's first 
period of active duty, August 1968 to 
June 1971, with the claims file.  

2.  Thereafter, the claim for service 
connection for bipolar disorder must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


